Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 07/05/2022, with respect to claim objections have been fully considered and are persuasive.  The Objection of claim 5 has been withdrawn. 
Applicant's arguments filed 07/05/2022 on pages 7-10 have been fully considered. It is noted that the “detachable seating portion” is new limitation. However, it is noted that this feature does appear to be taught by FOR1 (or in the alternative, FOR1 in view of Zhou, as detailed below). Specifically, applicant argues that water tank module is not seated on a “detachable seating portion” However, as taught below in the rejection of amended claim 1, FOR1 does teach a detachable seating portion (Shown in annotated fig 2) formed at the portion where the top surface and circumferential surface meet. The water tank module is seated on the water tank module (button is seated in the button hole which is defined by the detachable seating portion and hooks 1081 and 1082 are sat on top of the detachable seating portion see FOR1 Fig 2). Please see the rejection below for complete details. Regarding the argument that as the water tank module must also be positioned “at a point where the circumferential surface and the top surface meet.” This is not specifically claimed in independent claim 1 and a required limitation of the claim. As such this argument is not found persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, Claim 21 cites the limitation “formed by recessing the top surface to down side and an opening the circumferential surface.” The language of this limitation is unclear and as such it is unclear if this is meant to claim a downward recess from the top surface that opens into the circumferential surface, or there is a recess on the top surface that further extends normal to the circumferential surface or if there is a recess consisting of an opening in the circumferential surface that extends to the top surface. As such, and due to the unclear language of the limitation, the claim is indefinite and for the purpose of examination will be interpreted as wherein the detachable seating portion is a recess forming an opening in the circumferential surface that extends to the top surface. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by FOR1 (CN 109528098 A) or, in the alternative, under 35 U.S.C. 103 as unpatentable over FOR1 (CN 109528098 A) in view of Zhou (CN 106108790 A).
Regarding Claim 1, FOR1 teaches A mobile robot, comprising: a body (101); a mop module installed on the body and configured to clean using water (FOR 1 Para [0010] "The user can change the cleaning method of the cleaning robot according to the indoor cleaning needs, choose mopping or sweeping and vacuuming, to meet the user's cleaning requirements for indoor cleaning first and then mopping, or first mopping and then sweeping and vacuuming, Or independent cleaning and vacuuming, or independent mopping requirements, realize the stable multi-mode cleaning effect of the cleaning robot."); water tank (103) removably disposed in the body (shown in fig 1 and 2) and configured to store the water to be supplied to the mop module (water tank as disclosed is capable of suppling water to tank); a water tank module (FOR1 "the invention further claims a telescopic framework is assembled on water tank of the mounting structure 103, as shown in FIG. 1 and FIG. 2") installed on the water tank (103), the water tank module comprising: a hook (1081) configured to engaged with the body; and an operation button (104) disposed on a surface of the water tank, the operation button being configured to operate the hook(FOR1 "a water tank assembling button 104 control of the telescopic bone position and engages the slide rail 106 chute 107 of water tank"); and a detachable seating portion (Annotated Figure B) on which the water tank module is seated (button is seated in the button hole which is defined by the detachable seating portion and hooks 1081 and 1082 are sat on top of the detachable seating portion see FOR1 Fig 2), wherein the water tank comprises: a circumferential surface (Annotated Figure B) on an exterior of the body (Annotated Figure B), the circumferential surface (Annotated Figure B) forming a surface perpendicular to a horizontal plane when the water tank is coupled to the body (See water tank top surface in Annotated Figure B); and a top surface (Annotated Figure B) perpendicular to the circumferential surface (Annotated Figure B), wherein the operation button is disposed on the circumferential surface (button 104), wherein the hook is disposed on the top surface of the water tank (FOR1 1081), and wherein the detachable seating portion (Annotated Figure B) is formed at a point where the circumferential surface and the top surface meet (See Annotated Figure B).

    PNG
    media_image1.png
    485
    706
    media_image1.png
    Greyscale
Annotated Figure B (Figure 2 of FOR 1)
Examiner believes that FOR1 teaches the limitations of claim when under the broadest reasonable interpretation however, in the event that the above rejection and the reasonableness of the rejection is under question, Examiner gives an alternative rejection below in order to promote compact prosecution. 
Regarding Claim 1, FOR1 teaches A mobile robot, comprising: a body (101); a mop module installed on the body and configured to clean using water (FOR 1 Para [0010] "The user can change the cleaning method of the cleaning robot according to the indoor cleaning needs, choose mopping or sweeping and vacuuming, to meet the user's cleaning requirements for indoor cleaning first and then mopping, or first mopping and then sweeping and vacuuming, Or independent cleaning and vacuuming, or independent mopping requirements, realize the stable multi-mode cleaning effect of the cleaning robot."); water tank (103) removably disposed in the body (shown in fig 1 and 2) and configured to store the water to be supplied to the mop module (water tank as disclosed is capable of suppling water to tank); a water tank module (FOR1 "the invention further claims a telescopic framework is assembled on water tank of the mounting structure 103, as shown in FIG. 1 and FIG. 2") installed on the water tank (103), the water tank module comprising: a hook (1081) configured to engaged with the body; and an operation button (104) disposed on a surface of the water tank, the operation button being configured to operate the hook(FOR1 "a water tank assembling button 104 control of the telescopic bone position and engages the slide rail 106 chute 107 of water tank"); and appears to teach a detachable seating portion (Annotated Figure B) on which the water tank module is seated (button is seated in the button hole which is defined by the detachable seating portion and hooks 1081 and 1082 are sat on top of the detachable seating portion see FOR1 Fig 2), wherein the water tank comprises: a circumferential surface (Annotated Figure B) on an exterior of the body (Annotated Figure B), the circumferential surface (Annotated Figure B) forming a surface perpendicular to a horizontal plane when the water tank is coupled to the body (See water tank top surface in Annotated Figure B); and a top surface (Annotated Figure B) perpendicular to the circumferential surface (Annotated Figure B), wherein the operation button is disposed on the circumferential surface (button 104), wherein the hook is disposed on the top surface of the water tank (FOR1 1081), and wherein the detachable seating portion (Annotated Figure B) is formed at a point where the circumferential surface and the top surface meet (See Annotated Figure B).
But does not explicitly teach a detachable seating portion on which the water tank module is seated, wherein the operation button is disposed on the circumferential surface, and wherein the detachable seating portion is formed at a point wherein the circumferential surface and the top surface meet.
However, Zhou does teach a detachable seating portion on which the water tank module is seated (See Annotated Figure C) , wherein the operation button is disposed on the circumferential surface (See Figure 3 of Zho), 

    PNG
    media_image2.png
    365
    709
    media_image2.png
    Greyscale

Annotated Figure C (Figure 3 of Zhou)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detachable seating portion of FOR1 in view of Zhou since doing so is known in the prior art and would provide better exposure of the button on the surface, thus improving accessibility of the button to all users and decreasing the friction forces of the surrounding tank on the button allowing for an easier and smoother button press. 
It is noted by examiner that FOR1 as modified by Zho teaches and wherein the detachable seating portion is formed at a point wherein the circumferential surface and the top surface meet (As Zho teaches a button and detachable seating portion that is formed where the circumferential surface and the bottom surface meet and two surrounding walls that extend upward, and the button of FOR 1 which is being modified is located near the top surface and on the circumferential surface, The modification of the button of FOR1 would result a button facing in a horizontal direction, sat atop a detachable seating portion with sidewalls that reach up to the portion where the top surface and circumferential surface meet).
Regarding Claim 2, FOR1 or FOR1 as modified teaches all the limitations of claim 1 and in addition teach wherein the water tank is configured to be removable from the body in a horizontal direction (shown in Fig 1 and 2 of FOR1).
Regarding Claim 3, FOR1 or FOR1 as modified teaches all the limitations of claim 1 and in addition teach wherein the body further comprises a water tank accommodating portion (Shown in Annotated Figure A) configured to accommodate the water tank and being configured to be opened in a horizontal direction. (Shown in Annotated Figure A)

    PNG
    media_image3.png
    302
    567
    media_image3.png
    Greyscale

Annotated Figure A (Figure 1 of FOR 1)
Regarding Claim 4, FOR1 or FOR1 as modified teaches all the limitations of claim 3 and in addition teaches wherein the water tank accommodating portion comprises: at least two water tank accommodating surfaces (Annotated Figure A) configured to face each other(Annotated Figure A), and a hook coupling portion disposed on at least one of the water tank accommodating surfaces (105 of surfaces of Annotated Figure A) and being configured to couple to the hook (For 1 "then said shrinking bone assembly button 104 by pressing water tank to control the water tank 103 clamped to the assembly slot 105, make the water tank assembly bone position of control button 104 clamped to the assembly slot 105. so as to inserted into the water tank 103 of the effect.").
Regarding Claim 21, FOR1 or FOR1 as modified teaches all the limitations of claim 1 and as best understood by examiner teaches wherein the detachable seating portion (Annotated Figure B) is formed by recessing the top surface to down side and an opening the circumferential surface (Annotated Figure B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (CN 109528098 A) in view of Zhou (CN 106108790 A) (or being unpatentable over FOR1 (CN 109528098 A) in view of Zhou (CN 106108790 A), as applied in the alternative in Claim 1).
Regarding Claim 7, FOR1 or FOR1 as modified teaches all the limitations of claim 1 and in addition teaches wherein the hook is configured to be released from the body when the operation button is pressed. But does not explicitly teach wherein the operation button is pressed in a horizontal direction. 
However, Zhou does teach wherein the operation button is pressed in a horizontal direction (Button 6 of Zhou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation button to be pressed in a horizontal direction since doing so is known in the prior art and would provide better exposure of the button on the surface, thus improving accessibility of the button to all users.  
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (CN 109528098 A) (or in view of Zhou (CN 106108790 A), as applied to the alternative in claim 1), and in further view of FOR2 (KR 20120129185 A).
Regarding claim 8, FOR1 or FOR1 as modified teaches all the limitations of claim 1 and further teaches a second return member configured to return the hook to an initial position (FOR 1 Para [0024] "Preferably, since the limiting holes 1091 and 1092 are distributed on both sides of the central axis of the top shell of the body 101 and are symmetrical with respect to the central axis, when the water tank assembly button 104 is pressed to released, the telescopic bone The position 1081 passes through the limit hole 1091 from the inside of the fixed table, and the telescopic bone position 1082 passes through the limit hole 1092 from the inside of the fixed table to stably insert the water tank 103 into the top shell of the body 101" The telescopic bone passes in and out of the limit holes in order, meaning the bone is returned to its original position by a member). But does not explicitly teach a first return member configured to return the operation button to an initial position;
However, FOR2 does teach a first return member (FOR2 spring 73) configured to return the operation button to an initial position (For 2, spring 73 returns the button 74 back to the original position);
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify include a first return member to return the button in to an initial position in order to maintain the ability have a removable body operated by the button (FOR2 “By such a structure, when fitted to cloth cartridge 30 for removably groove 14, and then retracting the projection 72 is removably toward engagement groove 14 as the inner wall of the body protruding projection by a spring (73) (71) becomes walked on, thereby mop cartridge 30 maintains a state of being removably coupled to the groove 14.”) so that the button returns to an operable position.
Regarding claim 9, FOR1 as modified teaches all the limitations of claim 8 and further teaches wherein the operation button is configured to move in a direction with respect to a movement direction of the hook, and wherein the operation button is configured to move with the hook and transmits force to the hook (For 1 button is responsible for the movement of the hook and as such is configured to transmit force to the hook).
However, FOR1 does not explicitly teach wherein the operation button is configured to move in a direction perpendicular with respect to a movement direction of the hook.
FOR2 does teach wherein the operation button (button 74 of FOR2) is configured to move in a direction perpendicular with respect to a movement direction of the hook (Protrusion 72 of FOR2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify to button mechanism of FOR1 to that of the mechanism in FOR2 in order to easily retract a hook or protrusion with (FOR2 “When the user clicks the disengagement button 74 slide off in the direction retracting the projection 72”)
Regarding claim 10, FOR1 as modified teaches all the limitation of claim 8 and further teaches wherein the water tank module comprises a detachable housing (FOR1103) configured to accommodate: at least a part of the hook (FOR11081), a part of the operation button (FOR1104), and the second return member (FOR 1 Para [0024] "Preferably, since the limiting holes 1091 and 1092 are distributed on both sides of the central axis of the top shell of the body 101 and are symmetrical with respect to the central axis, when the water tank assembly button 104 is pressed to released, the telescopic bone The position 1081 passes through the limit hole 1091 from the inside of the fixed table, and the telescopic bone position 1082 passes through the limit hole 1092 from the inside of the fixed table to stably insert the water tank 103 into the top shell of the body 101" The telescopic bone passes in and out of the limit holes in order, meaning the bone is returned to its original position by a member), wherein the detachable housing comprises: a hook hole formed on a first surface of the detachable housing and being configured to receive the hook (For1 1091), and a button hole formed on a second surface of the detachable housing and being configured to receive the operation button(Annotated Figure B, button hole is the region the button is pushed into), the first surface being perpendicular to the second surface (top surface of module and side surface where button hole is are perpendicular).
Regarding claim 11 FOR1 as modified teaches all the limitation of claim 10 and further teaches wherein the operation button comprises: an exposed portion disposed on an exterior of the detachable housing (FOR1 104); but does not explicitly teach an inclined cam connected to the exposed portion, the cam being configured to pass through the button hole and slide with the hook; and a restraining portion configured to suppress separation of the operation button.
However, FOR 2 does teach an inclined cam connected to the exposed portion (FOR 2 74a shown in Annotated Figure D), the cam being configured to pass through the button hole and slide with the hook (Annotated Figure D); and a restraining portion configured to suppress separation of the operation button (Annotated Figure D).

    PNG
    media_image4.png
    811
    652
    media_image4.png
    Greyscale

Annotated Figure D (Figure 8 of FOR2)
	Regarding claim 12 FOR1 as modified teaches all the limitation of claim 11 and further teaches wherein the cam is inclined in an upward direction away from the exposed portion (inclined cam is inclined perpendicularly away from exposed portion).
Regarding claim 13 FOR1 as modified teaches all the limitation of claim 11 and in addition teach wherein the first return member (FOR2 73) is disposed between the exposed portion (top of button 74 of FOR2) and the detachable housing is situated between (detachable portion 30 of FOR2). 
Regarding claim 14 FOR1 as modified teaches all the limitation of claim 11 and in addition teaches wherein the hook comprises: a body-coupled portion configured to engage with the body and configured to pass through the hook hole (FOR 1, 1081, engages with surface of 105 and passes through 1091); and cam counterpart portion connected to the body- coupled portion and configured to slide with the cam (FOR 2, See Annotated Figure D, 72a).
Regarding claim 15 FOR1 as modified teaches all the limitation of claim 14 and in addition teaches wherein the hook comprises: a cam hole defining a space encompassing at least a part of the cam and a cam-engaged portion configured to engage with the restraining portion (Shown in figure D)
Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over FOR1 (CN 109528098 A) (or in view of Zhou (CN 106108790 A) as applied to the alternative in claim 1) and in further view of Wang (US 20170367552 A1).
Regarding claim 16 FOR1 or FOR1 as modified teaches all the limitations of claim 1 but does not teach wherein the water tank module further comprises: an elastic-force member configured to provide an elastic force on the water tank in along a direction in which the water tank is removed.
However, Wang does teach wherein the water tank module further comprises: an elastic-force member configured to provide an elastic force on the water tank in along a direction in which the water tank is removed (Wang Para [0009] “Further, an elastic member is provided between the machine body base and the water tank, and the two ends of the elastic member are positioned on the machine body base and the water tank, respectively. The elastic member is a leaf spring or a spring”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the water tank of FOR1 to include elastic-force member in order to conveniently push the tank out of the robot after the hook is disengaged and to prevent slipping during cleaning (Wang Para. [0019] “Similar to the principal of the first embodiment, the elastic member adopted in the present embodiment enables that, during the movement of the self-moving floor treatment device A, the force actually acted on the floor is the gravity of the water tank and the cleaning cloth themselves, and the pressure between the cleaning cloth and the floor may be further slightly adjusted by the elastic force of the elastic member. Therefore, with the use of the self-moving floor treatment device, the friction force between the cleaning cloth and the floor may be maintained in an optimal range, which effectively prevents the slipping phenomenon from occurring and improves the floor cleaning efficiency.”)
Claim 20  is rejected under 35 U.S.C. 103 as unpatentable over FOR1 (CN 109528098 A) (or in view of Zhou (CN 106108790 A) as applied to the alternative in claim 1) and in further view of Johnson (US 20190191952 A1).
Regarding Claim 20, FOR1 or FOR1 as modified teaches all of the limitations of claim 1 but does not explicitly teach wherein the mop module comprises a left rotating plate and a right rotating plate, each of the left rotating plate and the right rotating plate being rotatably attached to the body and having a lower surface attached to a mop portion.
However, Johnson does teach wherein the mop module comprises a left rotating plate and a right rotating plate (60 of Johnson), each of the left rotating plate and the right rotating plate being rotatably attached to the body and having a lower surface attached to a mop portion (Johnson Para [0031] “The dusting assembly 60 can be utilized to disperse the distributed fluid on the floor surface and remove moistened dust and other debris. The dusting assembly 60 can include at least one pad 61 that can optionally be rotatable. For example, the at least one pad 61 can be driven to rotate about a vertical axis that intersects with the center of the respective pad 61. A drive assembly including at least one pad motor 62 can be provided as part of the dusting assembly 60. Each pad 61 can be optionally be detachable for purposes of cleaning and maintenance.”).

    PNG
    media_image5.png
    642
    659
    media_image5.png
    Greyscale

Figure 4 of Johnson
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the moping module of FOR1 to include a mop module in order to “disperse the distributed fluid on the floor surface and remove moistened dust and other debris” (Johnson Para [0031]). 
Claims 17-19 are rejected under 35 U.S.C. 103 as unpatentable over FOR1 (CN 109528098 A) (or in view of Zhou (CN 106108790 A) as applied to the alternative in claim 1) and in further view of Lee (KR 20130058495 A).
Regarding Claim 17, FOR1 or FOR1 as modified teaches all of the limitations of claim 1 teaches a water tank and a mop module but does not explicitly teach the water-pipe coupler disposed at the water tank and coupled to the body, the water-pipe coupler being configured to transfer.
However, Lee does teach the water-pipe coupler (60) disposed at the water tank (40) and coupled to the body (70), the water-pipe coupler being configured to transfer water to the mop module (water pipe coupler is capable of transferring water to the mop module).
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the water tank of FOR1 to include fluid delivery system including a water-pipe coupler configured to transfer water to the mop module in order to distribute fluids for wet cleaning and in order to prevent spills when detaching the water tank (Abstract of Lee “A connector of a water tank for an appliance is provided to prevent water when detaching the water tank from falling.”). 
Regarding claim 18, FOR1 as modified teaches all the limitations of claim 17 and wherein the water-pipe coupler comprises: a coupler pipe having a space configured to receive at least a portion of a coupling pipe of the body (See Annotated Figure D); a water pipe connection hole formed on the coupler pipe, the water pipe connection hole being configured to communicate with an inside of the water tank (See Annotated Figure D); a moving closure disposed inside the coupler pipe and being configured to open the water pipe connection hole based on a pressure applied by the coupling pipe (See annotated Figure D); and a coupler spring configured to provide an elastic restoring force on the moving closure to return the moving closure to a position closing the water-pipe connection hole (See Annotated Figure D).

    PNG
    media_image6.png
    519
    436
    media_image6.png
    Greyscale

Annotated Figure E (Figure 4 of Lee)
Regarding Claim 19, FOR1 as modified teaches all the limitations of claim 18 and further teach further comprising: an inner water pipe (Pipe 73 of Lee) comprising a first end connected to the water pipe connection hole (Shown in Annotated Figure E) and a second end disposed near a lower end (72 of Lee) of the water tank (40 of Lee).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swett (US 20120199006 A1) Discloses a cleaner with a removable bin that utilizes a latch and catch and has a recess portion at the intersection of the top surface and circumferential surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723        

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723